DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT App. No. US2020/25714 filed March 30, 2020; to US Non-Provisional App. No. 16/777,529 filed January 30, 2020 as a CIP; to US Non-Provisional App. No. 16/368,581 now Patent 11,266,797 filed March 28, 2019 as a CIP; and to US Non-Provisional App. No. 16/368,585 now Patent 10,589,040 filed March 28, 2019 as a CIP.

Requirement for Unity of Invention
Applicant's election with traverse of Group I in the reply filed on August 5, 2022  is acknowledged.  The traversal is on the ground(s) that Group I and Group II are related under categories that denote unity of invention:
(4) A process and an apparatus or means specifically designed for carrying out the said process;
(2) A product and a process of use of said product; or
This is not found persuasive because though Group I and Group II may be related under categories (2) and (4), above, merely being drawn to one of the combinations of categories does not prevent unit of unity for invention from being lost. As shown in PCT International Search and Preliminary Examination Guidelines as in force from July 1, 2022 section 10.21 Example 1, though unity exists a priori between claims because the special technical feature is common to all the claims. When the special technical feature does not define a contribution over the prior art (i.e. can be shown to exist in the prior art), there would not be a special technical feature common to all the claims and unity of invention is lacking.  In this case, the claim subject matter of claim 8 has been shown to exist in the prior art of Green et al. (U.S. Pub. No. 2009/0032019).  Therefore, no special technical feature exist common to all the claims and unity of invention is lacking. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
This Office Action is responsive to the response to Election/Restriction filed on August 5, 2022. Claims 1-9 and 14-17  are presently pending in this application, claims 8-9 being withdrawn from consideration.

Claim Objections
Claim 1-5, 15, and 17 are objected to because of the following informalities:  
Claim 1 recites “a mouthpiece of an MDI inhaler”, ln 10-11 should read --a mouthpiece of the MDI inhaler--;
Claim 1 recites “from a connected MDI”, ln 37 should read -- from a connected MDI inhaler--;
Claim 2 recites “wherein the outer housing preferably is connected to the 2inner housing”, ln 8-9 should read -- wherein the outer housing is connected to the 2inner housing--; 
Claim 2 recites “wherein at least four of the at least five sides preferably abut an 7interior of the outer housing”, ln 13-14 should read --wherein at least four of the at least five sides abut an 7interior of the outer housing--;
Claim 3 recites “wherein the outer housing preferably is connected to the 2inner flap”, ln 8 should read -- wherein the outer housing is connected to the 2inner flap--;
Claim 3 recites “wherein the adhesive panel preferably extends”, ln 20 should read -- wherein the adhesive panel extends--;
Claim 4 recites “a mouthpiece of an MDI inhaler”, ln 9-10 should read --a mouthpiece of the MDI inhaler--;
Claim 4 recites “from a connected MDI”, ln 32 should read -- from a connected MDI inhaler--;
Claim 5 recites “wherein the inner flap preferably is connected to the outer housing”, ln 4 should read --wherein the inner flap is connected to the outer housing--;
Claim 5 recites “wherein the outer housing preferably is connected”, ln 8 should read -- wherein the outer housing is connected--;
Claim 15 recites “second hinges preferably sit over at least first and second hinge recesses, 23respectively;”, ln 12 should read --second hinges sit over at least first and second hinge recesses, 23respectively;--
Claim 15 recites “and further preferably comprising at least 2 scored”, ln 16 should read  --and further comprising at least 2 scored--;
Claim 17 recites “wherein the second layer preferably comprises at least one cutout”, ln 11 should read --wherein the second layer comprises at least one cutout--;
Claim 17 recites “the first and second separations preferably is substantially less than a length of the first and second separations;”, ln 14-15 should read -- the first and second separations is substantially less than a length of the first and second separations;--
Claim 17 recites “the second living hinge are preferably affixed to a valve surface”, ln 22-23 should read --the second living hinge are affixed to a valve surface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 7, and 14, and claims 2-3, 5, and 15-17 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “7a fully contained inner housing also collapsible into a substantially flat configuration, 8located within the outer housing and expandable to define a second volume; or an inner 9flap located within the outer housing and, together with the outer housing, expandable to 10define a second volume within the outer housing; 11a first opening formed through a wall of the outer housing at a first location, in fluid 12communication with the first volume, and adapted to accommodate a mouthpiece of an 13MDI inhaler; 14a second and third openings formed either through the wall of the outer housing and 15the inner housing, or through a wall of the inner housing alone, adapted to form an user 16mouth opening in fluid communication with the second volume; or a second opening 17formed through a wall of the outer housing at a second location adapted to form a user 18mouth opening in fluid communication with the second volume;” ln 5-16 firstly it is unclear how the second volume is defined, and secondly, it is unclear where the third opening is formed, if at all. It appears Applicant is attempting to claim two separate embodiments in a single claim.  Specifically, the embodiment of Figure 1A comprising the inner housing that is fully contained within the outer housing and the embodiment of Figure 18 comprising the inner flap located within the outer housing. By trying to capture both embodiments in a single claim has made it unclear the construction of the apparatus. Further, as recited independent claim 1 is unclear, when presumably the embodiment of Figure 1A is being referenced in ln 12-14, where the third opening exist when “through a wall of the inner housing alone”. Examiner suggests amending the claim to recite the limitations of a single embodiment, specifically, the embodiment of Figure 1A comprising the inner housing that is fully contained within the outer housing because independent claim 4 appears to be directed to the embodiment of Figure 18 comprising the inner flap located within the outer housing.
Similar rational is applied to independent claim 6.
 
Claim 1 recites the/a “wall of the outer housing”, ln 9, 12, 15, and 33 it is unclear whether these are all intended to reference a singular wall or separate walls of the outer housing. It appears as though Applicant’s intent is for each of the recitation should be differing walls because, for example, the first opening and the second opening are not discussed as being on the same wall. Examiner suggest Applicant amend the claim so it is clear when the wall of the outer housing is being referenced and when another wall of the outer housing is being introduced or a still further wall of the outer housing is being introduced, etc. 
Similar rational is applied to independent claim 6. 

Claim 1 recites “a wall of the inner housing”, ln 17. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the “wall of the inner housing”, ln 17 is intended to reference the “wall of the inner housing”, ln 13. It appears as though Applicant’s intent is for each of the recitation should be differing walls because, for example, the second/third opening and the one-way inhalation valve are not discussed as being on the same wall. Examiner suggest Applicant amend the claim so it is clear whether “wall of the inner housing”, ln 17 is intended to reference the “wall of the inner housing”, ln 13.
Similar rational is applied to independent claim 6. 

Claim 1 recites “wherein the inhalation vale comprises a valve flap with spring return, comprising:…”, ln 18-19 it is unclear whether the limitations following “comprising”, ln 19 are limitations of the inhalation valve or the valve flap.  Specifically, because there is a comma following “valve flap with spring return” there is a presumption that the limitations following “comprising”, ln 19 are further limiting the inhalation valve but because the comprising follows “valve flap with spring return” the limitations following “comprising” could be intended to further limit the “valve flap”.  Based on Applicant’s specification Pg. 39, ln 9-22 valve flap 160, Fig. 16 comprises the limitations following “comprising”, 19.  Therefore, for the purpose of this office action “wherein the inhalation vale comprises a valve flap with spring return, comprising:…”, of claim 1 is interpreted as reciting --wherein the inhalation vale comprises a valve flap with spring return, wherein the valve flap comprises:--.
Similar rational is applied to independent claims 4, 6, 7, and 14. 

Claim 1 recites “the exhalation valve connecting the second volume 23and the exterior of the outer housing, or connecting the second volume and an exterior of 24the outer housing;”, ln 34-36 firstly, the limitation "exterior of the outer housing" in 35 lacks sufficient antecedent basis and secondly it is unclear whether “an exterior of 24the outer housing”, ln 35-36 is referencing “the exterior of 24the outer housing”, ln 35. Examiner believe this to be a typographical error based on the noted recitation of two embodiments in claim 1, see above.  Examiner suggests amending the claim to recite the limitations of a single embodiment to resolve this issue. 
Claim 4 recites the limitation "a wall of the outer housing" ln 30.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether these are all intended to reference a singular wall or separate walls of the outer housing. It appears as though Applicant’s intent is for each of the recitation should be differing walls because, for example, the first opening and the second opening are not discussed as being on the same wall. Examiner suggest Applicant amend the claim so it is clear when the wall of the outer housing is being referenced and when another wall of the outer housing is being introduced or a still further wall of the outer housing is being introduced, etc.
Similar rational is applied to independent claim 7. 

Claim 6 recites “A method of expanding the medication inhalation apparatus of claim 1 5from an initially flat, collapsed state, to an expanded state comprising the steps of: 6providing in a collapsed state a medication inhalation apparatus, comprising:…”, ln 1-3 where the limitations following “comprising”, ln 3-38 reiterate the limitations of the medication inhalation apparatus of claim 1, therefore it is unclear whether the limitations following “comprising”, ln 3-38 reiterating the limitations of the medication inhalation apparatus of claim 1 are intended to reference the elements of claim 1 or introduce new elements.  Examiner believes Applicant’s intent is to incorporate the limitations of the medication inhalation apparatus of claim 1 into the method of claim 6. Therefore, for the purpose of this Office Action claim 6 is interpreted as reciting --A method of expanding the medication inhalation apparatus of claim 1 5from an initially flat, collapsed state, to an expanded state comprising the steps of: 6providing in a collapsed state the medication inhalation apparatus of claim 1, manually pressing a pair of opposite sidewall panels on the outer housing towards 29one another, whereby to force the opposite sidewall panels into positions 30approximately perpendicular to a top and bottom panel of the outer housing; and 31inserting a mouthpiece of an MDI inhaler into an inhaler opening in the 32outer housing.--. Examiner notes this is interpretation is valid because claim 6 was incorporating the limitations of independent claim 1 by reference and was reiterating all of the limitations of claim 1, unlike in independent claim 7 . 
Claim 14 recites “a wall of the outer housing”, ln 28, it is unclear whether the “wall of the outer housing”, ln 28 is intended to reference “wall of the outer housing at a first location”, ln 7, the “wall of the outer housing at a second location”, ln 10 or introduce a third wall of the outer housing at some other location.. Examiner suggest Applicant amend the claim so it is clear whether “the wall of the outer housing” ln 28 is referencing a previously introduced wall or introducing a new wall at a location. 

Allowable Subject Matter
Claims 1, 4, 6, 7, and 14, and claims 2-3, 5, and 15-17 by dependency would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Sladek (U.S. Pub. No. 2002/0129814) discloses a medication inhalation apparatus, comprising: an outer housing (2B, 5, 8, 16, 16, 30B, 32; Fig. 1-6, 12-15 ), collapsible into a substantially flat configuration (Fig. 2, 4) and expandable to define a first volume (90; Fig. 3) adapted to receive a plume of medication particles ejected by an MDI inhaler (77, 78; Fig. 3; ¶¶ 0064-0065);175 CANAL STREETMANCHESTER, NH 03101TEL. 603.668.1400FAX. 603.668.85675Docket No. THAYER 17.01/02 CIP an inner flap (53, 53A; Fig. 1-4) located within the outer housing (Fig. 2-4) and expandable to define a second volume (“second volume”, ¶ 0020; A, Fig. A annotated below) within the outer housing, wherein an edge panel (A, Fig. B annotated below) of the inner flap is affixed to a portion of the outer housing to secure the second volume (¶ 0057); a first opening (4, 4A; Fig. 1-3) formed through a wall (32; Fig. 1-3) of the outer housing at a first location (B, Fig. B annotated below; Fig. 1-3), in fluid communication with the first volume (Fig. 3; ¶¶ 0020, 0059, 0064-0065), and adapted to accommodate a mouthpiece of the MDI inhaler (77, 78; Fig. 3; ¶¶ 0064-0065); a second opening (38; Fig. 1-3) formed through a wall (54; Fig. 1, 3) of an outer panel (Fig. 3) of the inner flap, and adapted to form a user mouth opening in fluid communication with the second volume (Fig. 3; ¶¶ 0057, 0064-0065); a one-way inhalation valve (79; Fig. 1-4, 19A-19D; ¶¶ 0020, 0052, 0057, 0064-0065) located within a central panel (56; Fig. 1, 3) of the inner flap, the inhalation valve connecting the first volume and the second volume (Fig. 3; ¶¶ 0057, 0060, 0065) wherein the inhalation valve comprise a valve flap (76; Fig. 1-3, 19A-19D) with spring return [¶¶ 0020, 0052, 0057, 0064-0065; Examiner notes: Sladek discloses the valve flap as being made from a membrane that swings to open during inhalation and swings to return to an initial position to seal inhale opening 12 (Fig. 3; ¶ 0065).], 

    PNG
    media_image1.png
    369
    840
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 3 of Sladek.

    PNG
    media_image2.png
    710
    1075
    media_image2.png
    Greyscale

Adapted from Figure 1 of Sladek.

Green et al. (U.S. Pub. No. 2009/0032019; hereinafter: “Green”) discloses an apparatus comprising a spring body (2; Fig. 1-4F) formed of a paperboard with a strength and rigidity providing limited flexibility (¶ 0028), the spring body having an elongate axis (A, Fig. C annotated below and A, Fig. D annotated below); a first separation (cut/gap at B, Fig. C annotated below; Examiner notes: References Applicant’s specification Fig. 14, Pg. 35, ln 1-7 the first separation 1420 is interpreted as a cut or gap.) perpendicular to the elongate axis of the spring body (Fig. 1, 3), the first separation extending from a first edge (C, Fig. C annotated below) of the spring body across at least a portion of a width (D, Fig. C annotated below) of the spring body; a second separation (cut/gap at E, Fig. C annotated below; Examiner notes: References Applicant’s specification Fig. 14, Pg. 35, ln 1-7 the second separation 1430 is interpreted as a cut or gap.) perpendicular to the elongate axis of the spring body, the second separation extending from a second edge (F, Fig. C annotated below) of the spring body across at least a portion of the width of the spring body; a living hinge (B, Fig. D annotated below) formed in the spring body (Fig. 2A, 2B) and located a spaced distance (space defined by 12 and 20; Fig. 2A, 2B) from the first and second separations; and an uncut section (G, Fig. C annotated below and C, Fig. D annotated below) located in the spaced distance between the living hinge and the first and second separations, the uncut section positionable to prevent the flow of gas through a valve opening (28; Fig. 2A, 2B, 3; ¶ 0021).

    PNG
    media_image3.png
    380
    569
    media_image3.png
    Greyscale
Figure C, Adapted from Figure 3 of Green.

    PNG
    media_image4.png
    490
    826
    media_image4.png
    Greyscale

Figure d, Adapted from Figure B of Green.
Prior art of Sladek and Green alone or in combination fail to disclose of render obvious the medication inhalation apparatus comprising a valve flap comprising:
 a spring body formed of a paperboard material with a strength and rigidity providing limited flexibility, the spring body having an elongate axis; a first separation perpendicular to the elongate axis of the spring body, the first separation extending from a first edge of the spring body across at least a portion of a width of the spring body; a second separation perpendicular to the elongate axis of the spring body, the second separation extending from a second edge of the spring body across at least a portion of the width of the spring body; a living hinge formed in the spring body and located a spaced distance from the first and second separations; and an uncut section located in the spaced distance between the living hinge and the first and second separations, the uncut section positionable to prevent the flow of gas through a valve opening.
As recited in independent claims 1, 4, and 14, and incorporated by reference in independent claims 6, 7, and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785